Citation Nr: 0826615	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-39 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person, or 
on account of being housebound.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1946 to April 1949.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the veteran's claim 
for special monthly compensation.

FINDING OF FACT

The veteran's service-connected disability renders the 
veteran substantially confined to his home.  


CONCLUSION OF LAW

The criteria for SMC based on account of being housebound are 
met.  38 C.F.R. §§ 1114, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.350, 3.352 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The 
decision below is favorable, so any further action to assist 
or notify the veteran would be adverse to the veteran's 
interests.  As any further duty to assist or notify the 
veteran is moot, no further discussion of VA's duties to the 
veteran is required.  

Applicable law and regulations

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, the veteran is entitled to an increased rate of 
compensation (special monthly compensation, or SMC).  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The veteran will 
be considered to be in such need if he: (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or, 
(3) establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 
3.351(c).  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  In 
determining entitlement to SMC, only the effects of service-
connected disabilities may be considered.  38 U.S.C.A. 
§ 1114(k)-(s); 38 C.F.R. §§ 3.350, 3.352.  

If a veteran has a service-connected disability rated as 
total, and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or 
(2) by reason of such veteran's service-connected disability 
or disabilities, is permanently housebound, then he shall be 
entitled to special monthly compensation.  For the purpose of 
this subsection, the requirement of "permanently housebound" 
will be considered to have been met when the veteran is 
substantially confined to his house (ward or clinical areas, 
if institutionalized) or immediate premises due to a service- 
connected disability or disabilities which it is reasonably 
certain will remain throughout such veteran's lifetime.  38 
U.S.C.A. § 1114(s); 38 C.F.R. §§ 3.350, 3.352. 

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his/her daily environment.  38 C.F.R. § 3.352(a).  
Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  

Facts and analysis

Because this is a claim for SMC, only the veteran's service-
connected disability may be considered in determining 
entitlement to the benefit(s) sought.

In this case, service connection has been established for 
traumatic osteoarthritis of the lumbar spine, evaluated as 
totally (100 percent) disabling.  The veteran lives at home, 
with his wife.  The veteran's children also assist him.  The 
veteran contends, beginning in a February 2006 statement, 
that he is physically confined to his residence because of 
his service-connected traumatic osteoarthritis.  He reports 
that he is "hardly" able to walk and is unable to stand for 
a long period of time.

The evidence also reveals that, in about 2004, the veteran 
sustained a traumatic injury to the right eye resulting in 
enucleation.  He has extremely low vision in his left eye as 
well.  

Following the veteran's February 2006 statement about his 
need for aid and attendance and his vision problems, the RO 
specifically asked the veteran whether he was claiming that 
service connection for an eye disorder.  The veteran did not 
specifically reply to the RO's request that he clarify 
whether he was claiming service connection for an eye 
disorder.  However, the veteran's August 2006 notice of 
disagreement with the denial of SMC, and the veteran's 
December 2006 substantive appeal of that denial, do not 
allege disability of either eye is a result of his service or 
a service-connected disability.  Rather, the veteran's 
statements simply state the veteran's belief that he is 
entitled to SMC because he requires regular aid and 
attendance and is housebound.  

A March 2006 private medical statement indicates that the 
veteran requires aid and attendance as the result of his 
marked loss of vision, which is not service-connected.  The 
March 2006 medical statement notes that the veteran is 
unemployable because he is unable to bend and has poor 
locomotion as a result of his (service-connected) arthritis.

On VA examination conducted in March 2006, the examiner 
stated that the veteran would have some difficulty feeding, 
dressing, or undressing himself and would have marked 
difficulty with bathing and using the toilet.  The veteran 
was able to ambulate only within his home and with the aid of 
a brace and one cane, and the examiner stated that the 
veteran was unable to ambulate outside the home without the 
assistance of another person.  

The veteran had moderate stiffness of the low back with 
difficulty standing and walking and inability to move the low 
back during flare-ups.  The examiner stated that the veteran 
was unable to walk more than a few yards.  On examination, 
the veteran's objective motion of the thoracolumbar spine 
from 0° to 45° of flexion.  There was a fixed deformity at 20 
degrees of forward flexion.  

The examiner concluded that the veteran had limitation of 
both lower extremities, abnormality of weight-bearing and 
propulsion, and moderate to severe limitations of most 
activities of daily living, with severe limitation of the 
ability to travel.  The evidence discloses that the veteran 
can leave home only with the assistance of a family member, 
and leaves his dwelling only a few times a month.  Outside of 
medical appointments, he makes one trip monthly to the bank 
and two trips to church.  

The March 2006 VA examination reveals that, although the 
veteran is 84 and has disabling arthritis and very low 
vision, he has only a few other medical disorders, including 
hypertension and polyneuropathy.  Although the examiner 
stated that no opinion was requested, and did not provide a 
specific opinion as to whether the veteran required the aid 
and attendance of another or was housebound as a result of 
his traumatic osteoarthritis, the description provided by the 
examiner fairly clearly establishes that the veteran is 
substantially housebound.  In particular, the veteran is 
unable to bend or stoop and has a fixed deformity of the back 
at all times, even without consideration of exacerbation or 
flare-up.  He is unable to get on and off the toilet without 
assistance.  Although he can walk a few yards, he is unable 
to cook, and would be unable to escape from his dwelling if 
there was a safety hazard such as a fire.  He cannot call a 
cab or take public transportation to leave his dwelling, 
although he is able to ride in a car if assisted from his 
dwelling to the car and assisted in and out of the car.  

The preponderance of the evidence establishes that the 
veteran is substantially confined to his dwelling because of 
this 100 percent disability lumbar spine disorder.  
Entitlement to SMC is thus established.  The Board notes that 
SMC on the basis of being housebound is a greater benefit 
than the need for regular aid and attendance.  Since the 
greater benefit has been awarded in this case, a discussion 
of the need for regular aid and attendance is not necessary.


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person, or on 
account of being housebound, is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


